Citation Nr: 1452724	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-20 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a left shoulder pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a wrist pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a psychiatric disability.  

7.  Entitlement to an initial compensable rating for acne keloidalis occipitalis (acne).  

8.  Entitlement to an initial compensable evaluation for residual scars to a gunshot wound of the right thigh.  


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1994.  He served in the Red Sea aboard the U.S.S. Saratoga, and thus has service in the Southwest Asia Theatre of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a February 2012 decision the RO denied the Veteran's claims of entitlement to service connection for diabetes mellitus, chronic fatigue syndrome to include as due to an undiagnosed illness, headaches to include as due to an undiagnosed illness, and numbness of the feet to include as due to an undiagnosed illness. In August 2012, the Veteran submitted a notice of disagreement to this denial. To date, no statement of the case has been issued. Therefore, a statement of the case regarding these issues must be provided to the Veteran. See Manlincon v. West, 12 Vet.App. 239, 240-41 (1999). These issues are further addressed in the REMAND portion of the decision.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The clams of entitlement to service connection for left shoulder pain and bilateral wrist pain, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision. 


FINDINGS OF FACT

1.  Right shoulder osteoarthritis is not shown to be related to service.  

2.  The evidence of record does not establish a diagnosis of sleep apnea.  

3.  GERD is not related to active military service or events.  

4.  The evidence of record does not establish a current psychiatric diagnosis.

5.  The Veteran's acne is manifested by bumps on the nape of his neck.  His eczema has not required systemic treatment during the course of the appeal, or been shown to cover at least 5 percent of the exposed areas or entire body.

6.  The Veteran's scar on his right thigh is less than 6 square inches in length and has not manifested with visible palpable tissue loss or another gross distortion or asymmetry.  


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disability was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf. 38 U.S.C.A. §§ 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

2.  The Veteran's sleep apnea was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf. 38 U.S.C.A. §§ 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

3.  The Veteran's GERD was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf. 38 U.S.C.A. §§ 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

4.  The criteria for the establishment of service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

5.  The criteria for an initial compensable evaluation for acne of the neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2014).

6.  The criteria for an initial compensable evaluation for residual scars of a gunshot wound of the right thigh have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in September 2006 and October 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

With regard to the Veteran's claims for increased evaluations for acne of his neck and his right thigh scar, the claim for initial compensable evaluations are downstream issues from a rating decision dated in August 2010, which initially established service connection for these disabilities and assigned the noncompensable ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial compensable evaluation for neck acne and a right thigh scar, such noncompliance is deemed to be non-prejudicial to this specific claim.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his disabilities on appeal.  

The Veteran was also provided with several VA examinations, to include a Gulf War General Medical Examination in December 2011, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to his claims for service connection for sleep apnea and GERD, while VA medical opinions were not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Appellant's own assertion, that the Veteran's conditions are related to his period of active service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis and Law

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(i). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In December 2008 and January 2010 claims, the Veteran asserted that his asserted disabilities were due to his service.  

With regard to the Veteran's claim of entitlement to service connection for a psychiatric disability and sleep apnea, the competent and probative evidence of record does not document evidence of such.    

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing a psychiatric diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In July 2010 the Veteran was afforded a VA psychiatric examination for his claimed PTSD; at that examination it was found that the DSM-IV criteria for a diagnosis of PTSD were not met, and that the Veteran did not have any psychiatric impairment  The Board finds this examination and finding to represent the most competent, credible and probative evidence on the matter. 

The record does not include a diagnosis of sleep apnea, the only notation of this condition is the Veteran's statements that he has the condition. However while a lay person is competent to report a contemporaneous diagnosis, or a diagnosis that is capable of lay observation, in this case sleep apnea is not such a diagnosis. To diagnose sleep apnea, a sleep study is required and clinical observation of the results of the study are needed. All of which requires medical training and expertise which are beyond the observational skills of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Accordingly, service connection for a psychiatric impairment and sleep apnea are not warranted.

With regard to the Veteran's osteoarthritis and GERD, the Board notes that the record does not substantiate that the Veteran's right shoulder disability and GERD are related to military service.   

The evidence shows that the Veteran was noted to have right shoulder arthritis, and has been diagnosed with GERD.  Therefore, the Veteran has current disabilities and satisfies the first element of Shedden.  

However, turning to the second element of Shedden, the Veteran's service medical records do not contain any mention of known symptoms or diagnosis of a right shoulder disability or GERD.  The record does not include any medical evidence suggesting his disabilities arose during service or as a result of an event in service.  Service treatment records are entirely silent for any complaints, findings, or treatment for the Veteran's right shoulder disability or GERD.  The Board further notes that the Veteran was not diagnosed with right shoulder arthritis until May 2010, more than a decade after his separation from service and was not diagnosed with GERD until April 2008.  Therefore, based on all of the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disability and GERD.  

Thus, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that the most competent and probative evidence does not indicate that the Veteran's right shoulder and GERD disabilities had their onset in service or were otherwise linked to his service.  The Board is sympathetic to the Veteran's assertions that his service is what led to his disabilities.  However, to the extent that the Veteran asserts that his disabilities had their onset in service, he is not competent to provide such a link, as the diagnosis and etiology of arthritis and GERD are beyond lay knowledge, and require medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, to the extent that the Veteran is claiming entitlement to service connection for these conditions as due to an undiagnosed illness, the Board notes that benefits cannot be awarded on this basis as these conditions have been attributed to a known diagnoses, and thus, do not satisfy the criteria for service connection under 38 C.F.R. § 3.317 (2014). Accordingly, service connection for a right shoulder disability and GERD are not warranted, and the claims must be denied.

Entitlement to an Initial Compensable Evaluation for Neck Acne

The Veteran was granted a noncompensable rating for his service-connected neck acne in an August 2010 rating decision.  He filed an NOD to the rating in August 2010, and perfected his appeal in November 2012.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a noncompensable evaluation for his neck acne under Diagnostic Code 7806.  

The Board has carefully reviewed the Veteran's contentions and fully acknowledges the complexity of the VA disability system.  As such, the Board will endeavor to clearly articulate the reasons for its decision.  As an initial point, as will be discussed, separate ratings are not available for a skin condition that impacts multiple extremities.  Rather, the rating that is provided assesses the amount of either the exposed areas that are covered (i.e. hands, arms, face, neck etc.) or the amount of the entire body that is covered (taking into account areas such as the chest, groin, etc.).  Thus, the applicable rating criteria simply do not provide for multiple ratings as the Veteran has requested.

Specifically, the rating for the Veteran's neck acne was assigned pursuant to Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 percent evaluation is assigned when dermatitis or eczema covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during a 12-month period. 

A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or when systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  

A 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or when constant or near- constant systemic therapy is required during a 12-month period.

The coverage of the Veteran's skin condition has been evaluated at a VA examination in October 2010.  At that examination, the Veteran reported that he had constant acne of his neck which became worse when he received haircuts.  He reported that he had no systemic symptoms, and that his skin disease had not been treated in the 12 months prior to the examination.  On physical examination, the examiner found that the acne affected one percent of the Veteran's total body, and one percent of the exposed area affected.  

In September 2010 the Veteran submitted a statement noting that his acne on the neck would swell up when he sweat and become very tender and sore.  He reported that it was painful for him to get a haircut, and that sometimes the bumps on his neck would leak fluid and "feel like they were on fire."  

As discussed above, the Veteran's service-connected neck acne has already been assigned a noncompensable rating throughout the appellate period.  As such, in order for a higher rating of 10 percent to be assigned, the evidence of record must at least demonstrated that his neck acne more closely approximated coverage of at least five percent of his entire body; five percent of exposed areas; or that systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806.

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a compensable rating for the appeal period, for the service connected neck acne is not warranted.  

As noted, at the Veteran's October 2010 VA examination his skin condition was not shown to impact at least five percent of his exposed area or of his total body area.  Specifically, the examiner found that only one percent of the Veteran's exposed area and total body were affected by his neck acne.  

As such, the criteria for a compensable rating have not been met based on coverage.  There is also no showing that the Veteran has been required to use systemic treatment to treat his skin condition.  The schedular rating criteria governing the Veteran's skin condition provide that a skin condition may alternatively be rated under Diagnostic Codes 7800-7805 based on scarring.  However, it is not shown that the Veteran's service connected skin condition has left residual scarring.  As such, it is more favorable to rate the Veteran based on the coverage of his skin condition.

With regard to assigning a rating of 30 percent, the Board notes that the evidence of record must at least demonstrated that his neck acne more closely approximated coverage of 20 to 40 percent of his entire body; 20 to 40 percent of exposed areas; or that systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period in order to warrant a 30 percent rating.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806.  The Veteran has not met this criteria.

In summary, the Board concludes that the evidence does not support a compensable rating for the entire period of time on appeal for the Veteran's neck acne.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application as there is no showing of any period of distinct worsening.  Hart, supra.

Entitlement to an Initial Compensable Evaluation for Residuals of a Gunshot Wound Scar on the Right Thigh

The Veteran was granted a noncompensable rating for his service connected residuals of a gunshot wound scar in an August 2010 rating decision.  He filed an NOD to the rating in August 2010, and perfected his appeal in November 2012.  

The RO has evaluated the Veteran's residuals of a gunshot wound to the right thigh as zero percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  
The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  73 Fed. Reg. 54,710 -12 (Sept. 23, 2008).  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes. 77 Fed. Reg. 2909 (January 20, 2012).  In this case the RO has applied the revised rating criteria.

Under the revised criteria of Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. 38 C.F.R. § 4.118 (2014).  Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118 (2014).  Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118 (2014).  Any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118 (2014).

The Veteran was afforded a VA examination for the scar on his right thigh resulting from his service-connected gunshot wound.  At that examination the Veteran reported that the scar was neither unstable nor painful, and did not cause any frequent ulcerations or breakdowns, or any inflammation, edema or keloid formation.  The scar measured as round, and less than 6 square inches in area.  There was no pain upon palpation, and the scar was well healed and normal in pigmentation.  

The competent and probative evidence of record indicates that the Veteran's scar was smaller than 6 square inches in size, was stable,  painless, and did not affect the function of the right thigh.

As the Veteran's scar is not deep and not 6 square inches or 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  Pursuant to the current version of Diagnostic Code 7804, the criteria for a 10 percent rating is also not met as the posterior scar is not painful.   Moreover, the evidence does not show that the Veteran has an unstable scar associated with the service-connected disability, therefore, a rating under Diagnostic Code 7803 is not warranted.  In addition, the evidence does not show the scar manifests in limitation of function or has any other disabling effect that is not contemplated by the assigned rating.

In summary, the Board finds that a compensable rating for the Veteran's right thigh scar is not warranted.


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for sleep apnea is denied.  

Service connection for GERD is denied.  

Service connection for a psychiatric disability is denied.  

An initial compensable rating for acne keloidalis occipitalis (acne) is denied.  

An initial compensable evaluation for residual scars to a gunshot wound of the right thigh is denied.  

REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has not been provided with VA examinations addressing his left shoulder and bilateral wrist pain, as due to an undiagnosed illness.  The Board finds that new examinations based on the complete record are necessary in order to adjudicate the claims.

In addition, as discussed in the Introduction, the Veteran has submitted a notice of disagreement with regard to the February 2012 rating decision addressing service connection for various claims. As noted, the filing of a notice of disagreement places a claim in appellate status. Therefore, a statement of the case regarding these issues must be issued to the appellant. Manlincon v. West, 12 Vet.App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of joint pain and/or left knee pain during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his joint pain of the left shoulder and bilateral wrists.  The examiner/reviewer should review the claims file and note such review in the report.  All indicated studies should be performed to the extent possible and all findings should be reported in detail.  

The examiner/reviewer should address the following:

Please state whether it is at least as likely as not that the identified joint pain can be attributed to a known clinical diagnosis.  

i.  If any joint pain can be attributed to a known clinical diagnosis, please identify the corresponding diagnosis.  

ii.  If any joint pain can be attributed to a known clinical diagnosis, please opine as to whether it is at least as likely as not related to or had its onset in service. 

iii.  If the Veteran's  complaints of joint pain are attributed to a known clinical diagnosis, please state whether it a disability without conclusive pathophysiology or etiology.

The rationale for all opinions expressed should be set forth in a legible report.

3. Issue the appellant a statement of the case on the issues of entitlement to service connection for diabetes mellitus, chronic fatigue syndrome to include as due to an undiagnosed illness, tension headaches to include as due to an undiagnosed illness, and numbness of the feet to include as due to an undiagnosed illness. If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition. 

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


